Citation Nr: 0623904	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's service connection claim for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found new and material evidence had been received 
to reopen the veteran's service connection claim for 
residuals of back injury, but subsequently denied service 
connection for this disability on the merits.

The issue of entitlement to service connection for residuals 
of back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO denied the 
veteran's application to reopen his service connection claim 
for a back disability because no new and material evidence 
had been submitted to support the claim.  The veteran did not 
appeal this decision.

2.  The evidence submitted since the June 2000 final denial 
is neither cumulative nor redundant of evidence already 
considered, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The June 2000 RO decision denying the veteran's 
application to reopen the service connection claim for 
residuals of back injury is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).

2.  Evidence submitted since the RO's June 2000 decision is 
new and material with respect to the claim for service 
connection for residuals of back injury, and the claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim for service connection 
for residuals of a back injury.  This claim was previously 
denied by the RO in June 2000, and that decision is final.  
38 U.S.C.A. § 7105 (West 2002).

In a December 2002 ratings decision, the RO reopened the 
veteran's service connection claim for residuals of back 
injury, and denied it on the merits.  In any such case, the 
Board is not bound by the RO's analysis of a claim, and 
indeed, must make a preliminary decision that new and 
material evidence has been presented before addressing the 
merits of the claim, as this step represents a mandatory 
jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002).  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 
1380 (Fed. Cir. 1996)).  Thus, the veteran's claim for 
service connection for residuals of back injury must first be 
subject to scrutiny under 38 U.S.C.A. § 5108 (West 2002) and 
38 C.F.R. § 3.156 (2005); only if these legal requirements 
are met may it be considered on the merits.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted additional 
evidence, including a February 2002 letter from a private 
chiropractor stating that he had treated the veteran for back 
problems from 1976 to 1980.  For the reasons to be discussed 
below, this evidence is both new and material, and his 
service connection claim may be reopened for consideration on 
the merits.  

In support of his application to reopen his claim, the 
veteran has submitted a February 2002 letter from Dr. 
"A.M.R.", M.S-D.C.-CCN.  According to the statement, the 
veteran was treated for herniated disc syndrome with sciatica 
from 1976-1980.  The veteran's service medical records 
confirm that the veteran was treated for a back injury during 
military service in 1968.  The Board notes first that this 
statement is new, in that it was not of record at the time of 
the most recent denial.  Additionally, it is not cumulative 
and redundant of evidence already of record, as it suggests 
the veteran has had ongoing back problems after leaving 
service.  No such evidence was of record at the time of the 
2000 denial.  The statement is material because it relates to 
an unestablished fact necessary to substantiate the claim.  
Additionally, this evidence, when considered with the 
veteran's service medical records, which reflect treatment 
for a back injury during service, raises a reasonable 
possibility of substantiating the claim at issue.  

Based on the above, the Board finds the February 2002 private 
medical opinion statement from Dr. A.M.R. to be both new and 
material evidence.  The veteran having submitted new and 
material evidence, his service connection claim for residuals 
of a back injury must be reopened and considered on the 
merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  



ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of a back injury is 
reopened.  To that extent, the appeal is granted.


REMAND

The veteran seeks service connection for residuals of a back 
injury.  Service connection for residuals of a back injury 
requires medical evidence establishing a diagnosis of the 
disability, credible supporting evidence that the claimed in-
service injury actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service injury.  38 C.F.R. § 3.304(f) (2005).  The 
veteran has presented private medical evidence from 
physicians verifying a current diagnosis of back degenerative 
disc disease.  There is also evidence in the veteran's 
service medical records of a back injury occurring during 
service.  However, a March 1970 VA examination found the 
criteria for a diagnosis of residuals of back injury had not 
been met; hence, further development is required to establish 
a nexus.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. §§ 5103A (West 2002).  That duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  See McLendon v. 
Nicholson, No. 04-0185 (U.S. Vet. App. June 5, 2006) 
(discussing circumstances when a VA examination is required). 

The veteran has also indicated he receives Social Security 
Disability benefits due to a back injury; however, records 
associated with this award are not yet of record.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist 
includes obtaining medical records associated with the 
veteran's claim for Social Security Disability benefits.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
such records must be obtained prior to final adjudication of 
this claim.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should contact the Social 
Security Administration and request 
medical records related to the 
veteran's claim for Social Security 
Disability benefits. If no such records 
are available, that fact should be 
noted for the record.

2.	The veteran should be scheduled for a 
VA examination in order to determine 
the etiology of any current back 
disability.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any tests considered 
necessary by the examiner.  After fully 
reviewing the record and examining the 
veteran, the examiner should note 
whether the veteran currently has any 
back disabilities.  If so, for any 
disability of the back noted, the 
examiner should also state whether it 
is at least as likely as not (that is, 
a probability of 50 percent or better) 
that such a disability began during 
military service from August 1966 to 
August 1969, or is otherwise related to 
any verified in-service disease or 
injury.  The medical basis for all 
opinions expressed should also be 
given.

3.	Thereafter, the RO should again 
consider the veteran's pending service 
connection claim for a back disability 
in light of any additional evidence 
added to the record. If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the 
Board, if otherwise in order. The Board intimates 
no opinion as to the ultimate outcome of this 
case.

The veteran is reminded that it is his responsibility to 
appear for any and all scheduled examinations and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655 (2005).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


